UNPUBLISHED
                                              FILED:   July 9, 1999


                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-4871(L)
                             (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                             Plaintiff - Appellee,

          versus

YITSCHAK EBERT, a/k/a Isaac, d/b/a M&I
Distributors, Incorporated, a/k/a Isaac
Ebert, a/k/a Issac Ebert, a/k/a Yitzchok
Ebert,
                                             Defendant - Appellant.



                             No. 96-4886
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                             Plaintiff - Appellee,

          versus

MICHAEL KAZINEC, a/k/a Mike, d/b/a M&I
Distributors, Incorporated, a/k/a Mike
Kazinec, a/k/a Michael Paul Kazinec,
                                             Defendant - Appellant.



                             No. 96-4887
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                             Plaintiff - Appellee,
          versus

JOHN WAYNE FOSTER, JR., a/k/a Wayne,
                                            Defendant - Appellant.



                             No. 96-4888
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                            Plaintiff - Appellee,

          versus

BERNARD WILLIAM CRUSE, III, a/k/a Bill, d/b/a
The Food Outlet, a/k/a Bill Cruse,
                                           Defendant - Appellant.



                             No. 96-4889
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                            Plaintiff - Appellee,

          versus

MARK DAVID EIDELMAN, d/b/a American Drug
Wholesale, d/b/a American International
Wholesale Drug,
                                            Defendant - Appellant.



                             No. 96-4947
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                            Plaintiff - Appellee,

          versus

JOHN WAYNE FOSTER, SR., a/k/a Johnny Foster,
                                           Defendant - Appellant.
                             No. 96-4948
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                              Plaintiff - Appellee,

          versus

ROBERT WILLIAM SPITTEL, a/k/a Bob Spittel,
d/b/a North Bridge Salvage, d/b/a Closeouts,
Incorporated,
                                           Defendant - Appellant.



                             No. 96-4949
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                              Plaintiff - Appellee,

          versus

STEVEN MICHAEL HALE, a/k/a Stevie Michael
Hale, a/k/a Steve Michael Hale, d/b/a North
Bridge Salvage,
                                              Defendant - Appellant.



                             No. 96-4975
                            (CR-95-84-BR)


UNITED STATES OF AMERICA,
                                              Plaintiff - Appellee,

          versus

MARVIN JUNE PHILLIPS, a/k/a Jay; BEST DEAL
LIQUIDATORS, INCORPORATED,
                                         Defendants - Appellants.
                            O R D E R


     Appellants Mark David Eidelman and Michael Kazinec have filed

a petition for rehearing and a suggestion for rehearing en banc.

The government has filed a petition for rehearing, and appellant

Yitschak Ebert has filed a petition for rehearing with petition for

rehearing en banc.    The government has filed an answer to the

appellants’ petitions for rehearing and rehearing en banc, and

appellants Yitschak Ebert, John Wayne Foster, Jr., John Wayne

Foster, Sr., Marvin June Phillips, Best Deal Liquidators, Robert

William Spittel, Steven Michael Hale, and Bernard William Cruse,

III, have filed answers to the government’s petition.

     No member of this Court or the panel requested a poll on the

petitions for rehearing en banc; accordingly, the appellants’

petitions for rehearing en banc are denied.

     The panel has considered the appellants’ and the government’s

petitions for rehearing and hereby denies appellant Ebert’s and the

government’s petitions for rehearing.

     The panel denies the petition for rehearing of appellants

Eidelman and Kazinec except as to their argument concerning the

Court’s statement in footnote 14 of the opinion wherein this Court

overlooked the adoption of appellant Ebert’s venue argument by

appellants Eidelman and Kazinec.     The Court hereby amends the

judgments of May 3, 1999, to vacate the convictions of appellants
Eidelman and Kazinec for money laundering and receipt of stolen

property and to remand their cases for resentencing.

       Entered at the direction of Judge Michael with the concurrence

of Judge Niemeyer, acting as a quorum of the panel.                   Judge

Murnaghan disqualified himself from further consideration of this

case   and   did   not   participate   in    the   decision   regarding   the

petitions for rehearing and rehearing en banc.


                                  For the Court



                                            /s/ Patricia S. Connor
                                                  Clerk